Atkinson, J.
1. Under the power conferred upon judges of the superior courts by the Civil Code of 1910, § 4850, to grant supersedeas, the judge may, in the exercise of a sound discretion, grant a supersedeas where the prevailing party is insolvent and irreparable injury is about to flow from enforcement of the judgment, although the losing party has made no attempt to obtain a supersedeas under § 6165 at or before the filing of a bill of exceptions assigning error upon the judgment overruling a motion for a new trial. Montgomery v. King, 125 Ga. 388, 391 (54 S. E. 135). In the case of Parker-Hensel Engineering Co. v. Schuler, 133 Ga. 696 (66 S. E. 800), there was no application to the judge for the grant of supersedeas under § 4850.
2. The judge did not abuse his discretion in this ease in granting a supersedeas and in temporarily enjoining enforcement of the judgment upon which error was assigned.

Judgment affirmed.


All the Justices eoneur.

Clarice & Clcvrlce, for plaintiff.
Paul S. Etheridge & Sons and Morgan S. Belser, for defendant.